IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                       :      NO. 771
                                             :
REVIEW AND VACATUR OF LOCAL                  :      SUPREME COURT RULES DOCKET
ORPHANS’ COURT RULES                         :

                                          ORDER

PER CURIAM

      AND NOW, this 1st day of June, 2018, upon the recommendation of the Orphans'
Court Procedural Rules Committee:

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that:

   1) The continued necessity of existing local orphans’ court rules governing
      guardianship proceedings as of June 1, 2019 shall be reviewed by the President
      Judge or his or her designee in light of the Order of this Court, see No. 770
      Supreme Court Rules Docket (June 1, 2018), rescinding and replacing Rules
      14.1 through 14.5 and forms G-01 through G-04, and amending Rules 1.5 and
      5.10 through 5.12, and Index to Appendix of the Pennsylvania Orphans’ Court
      Rules.
   2) A local orphans’ court rule deemed necessary shall be submitted to the Orphans’
      Court Procedural Rules Committee no later than December 1, 2018 for review in
      accordance with Pa. O.C. Rule 1.5 and Pa.R.J.A. No. 103(d).
   3) A local orphans’ court rule governing guardianship proceedings not adopted in
      accordance with Pa. O.C. Rule 1.5 and Pa.R.J.A. No. 103(d) shall be vacated
      effective June 1, 2019.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b) and shall
be effective immediately.